Case 19-01069-JMM   Doc 70    Filed 12/21/19 Entered 12/21/19 15:07:50   Desc Main
                             Document      Page 1 of 29
      Case 19-01069-JMM                   Doc 70    Filed 12/21/19 Entered 12/21/19 15:07:50     Desc Main
                                                   Document      Page 2 of 29



         CHAPTER 11 MONTHLY OPERATING REPORT - COMPARATIVE INCOME STATEMENT
                                 (Non-Business Debtor)

Case No. 19-01069-JMM                                                  Report Month/Year       Nov-19
Debtor   WILLIAM & AMY DEMPSEY


                                                                             Current              Total
                                                                             Month             Post-Petition

CASH INCOME
        Net Wages
                       See attached QuickBooks
                                            $
                                               report $
        Rental Income
        Sale of Assets
        Post-Petition Borrowing
        Other:______________
        Other:______________

TOTAL CASH INCOME                                                       $              0   $                   0


CASH EXPENSES
        Auto Loan/Lease Payments
        Domestic Support Obligations
        Insurance
        Mortgage Payments
        Other Secured Debt Payments
        Personal Living Expenses
        Rent
        Professional Fees
        UST Quarterly Fees
        #######
        Other:____________

TOTAL CASH EXPENSES                                                     $              0   $                   0


NET CASH INCOME                                                         $              0   $                   0




                                                                                                      UST-2B
                                                                                                 Non-Business
United States Trustee-District of Idaho                                                         December 2017
           Case 19-01069-JMM         Doc 70      Filed 12/21/19 Entered 12/21/19 15:07:50             Desc Main
                                                Document      Page 3 of 29
6:47 PM                                        William and Amy Dempsey
12/14/19                                              Profit & Loss
Accrual Basis                                          November 2019

                                                                       Nov 19            9.17.19-Nov 19
                   Ordinary Income/Expense
                        Income
                           4000 · Wages
                              4002 · Wages - Bill                      15,900.00          39,750.00
                              4004 · Wages - Amy                       16,458.34          41,145.85

                           Total 4000 · Wages                              32,358.34           80,895.85

                           4100 · Reimbursed Business Expenses                  744.52          1,328.33

                        Total Income                                       33,102.86           82,224.18

                        Cost of Goods Sold
                          5000 · Payroll Deductions
                             5100 · Social Security                         0.00             185.21
                             5102 · Medicare                              460.86           1,259.30
                             5104 · Federal Withholding                 4,454.14          11,135.35
                             5106 · State Withholding                   1,608.00           4,017.00
                             5108 · 401K Contribution                   3,235.84           8,089.60
                             5110 · Dental Insurance                       74.78             186.95
                             5112 · Health Spending Account               400.00           1,000.00
                             5114 · Medical Insurance                     215.00             430.00

                           Total 5000 · Payroll Deductions                 10,448.62           26,303.41

                        Total COGS                                         10,448.62           26,303.41

                     Gross Profit                                          22,654.24           55,920.77

                        Expense
                          6000 · Groceries                                      704.84          3,695.72
                          6002 · Bank Fees                                        3.47              3.47
                          6004 · Insurance                                      208.96            413.04
                          6008 · HOA Dues                                         0.00            600.00
                          6011 · Home Repairs and Maintenance                   558.76          1,511.63
                          6012 · Utilities
                             6013 · Gas                                   57.05               73.13
                             6014 · Power                                128.36              300.85
                             6015 · Water                                 84.67              714.18
                             6016 · Sewer and Trash                        0.00              132.56
                             6017 · Cellular Phone                       650.38              959.16

                           Total 6012 · Utilities                               920.46          2,179.88

                           6018 · Clothing                                    901.23            1,106.17
                           6019 · Charitable Contributions                      0.00              100.00
                           6020 · Kids School and Recreation                1,305.08            3,326.60
                           6024 · Internet                                     80.00              240.00
                           6026 · Cable                                        75.97              227.42
                           6028 · Hair and Beauty Care                        267.86              856.61
                           6029 · Drycleaning                                   0.00               60.30
                           6030 · Healthcare                                   93.00              136.59
                           6032 · Prescriptions                                31.92               81.66
                           6035 · Auto Maintenance                              0.00            1,715.31
                           6036 · Gas, Parking, Uber                          213.83              522.89
                           6037 · Miscellaneous                                91.55              136.83
                           6038 · Meals                                     1,688.27            2,003.74
                           6039 · Entertainment                               124.20              371.71
                           6040 · Travel                                    1,011.05            1,775.57
                           6042 · Trustee Fees                                  0.00              325.00

                        Total Expense                                       8,280.45           21,390.14

                   Net Ordinary Income                                     14,373.79           34,530.63




                                                                                                                  Page 1
           Case 19-01069-JMM           Doc 70  Filed 12/21/19 Entered 12/21/19 15:07:50               Desc Main
                                              Document      Page 4 of 29
6:47 PM                                      William and Amy Dempsey
12/14/19                                            Profit & Loss
Accrual Basis                                         November 2019

                                                                      Nov 19            9.17.19 - Nov 19
                    Other Income/Expense
                      Other Expense
                         7200 · Reimbursable Business Expenses                 354.33           1,073.21

                       Total Other Expense                                     354.33           1,073.21

                    Net Other Income                                       -354.33             -1,073.21

                  Net Income                                             14,019.46            33,457.42




                                                                                                                  Page 2
      Case 19-01069-JMM                   Doc 70    Filed 12/21/19 Entered 12/21/19 15:07:50      Desc Main
                                                   Document      Page 5 of 29



                                  CHAPTER 11 MONTHLY OPERATING REPORT -
                                CASH RECEIPTS AND DISBURSEMENTS STATEMENT

Case No. 19-01069-JMM                                                   Report Month/Year       Nov-19
Debtor       WILLIAM & AMY DEMPSEY


                                                                              Current              Total
SUMMARY                                                                       Month             Post-Petition

Beginning cash balance, per Debtor's books (all acccounts)               $     42,700.63    $

Total cash receipts                                                            40,894.24
(from UST-2C continuation sheets)

Total cash disbursements                                                       26,874.78
from (UST-2C continuation sheets)

Net cash flow                                                            $     14,019.46                    0
(Total cash receipts less total cash disbursements)

Ending cash balance, per Debtor's books (all accounts)                   $     56,720.09    $               0

Attach a UST-2C continuation sheet for each bank account and for any petty cash account.




                                                                                                       UST-2C
United States Trustee-District of Idaho                                                          December 2017
       Case 19-01069-JMM              Doc 70    Filed 12/21/19 Entered 12/21/19 15:07:50                Desc Main
                                               Document      Page 6 of 29



                         CHAPTER 11 MONTHLY OPERATING REPORT -
               CASH RECEIPTS AND DISBURSEMENTS STATEMENT-Continuation Sheet

Case No. 19-01069-JMM                                                   Report Month/Year            Nov-19
Debtor   WILLIAM & AMY DEMPSEY


Prepare this CONTINUATION SHEET for each bank account and attach supporting documents as indicated on the checklist
below.

Depository (bank) name:              Washington Trust Bank
Account number:                         991


Beginning cash balance, per Debtor's books                               $          552.97

Add:          Transfers in from other estate bank accounts                       18,240.00
              Cash receipts deposited to this account

Subtract: Transfers out to other estate bank accounts
          Cash disbursements from this account                                    8,874.78

Adjustments, explanation:                                                               -

Net cash flow                                                            $        9,365.22
(receipts and transfers in less disbursements and transfers out)


Ending cash balance, per Debtor's books                                  $        9,918.19
(beginning balance plus net cash flow)



Does this CONTINUATION SHEET include the following supporting documents?                             Yes       No

           ● Detailed list of receipts and disbursements
           ● Bank statement
           ● Bank reconcilation




                                                                                                               UST-2C
                                                                                                    Continuation Sheet
United States Trustee-District of Idaho                                                               December 2017
           Case 19-01069-JMM         Doc 70     Filed 12/21/19 Entered 12/21/19 15:07:50         Desc Main
                                               Document      Page 7 of 29
6:41 PM                                       William and Amy Dempsey
12/14/19                                     Reconciliation Summary
                          1000 · WA Trust Household Acct-0991, Period Ending 11/30/2019

                                                                             Nov 30, 19
                   Beginning Balance                                                      1,025.55
                        Cleared Transactions
                           Checks and Payments - 96 items               -9,347.36
                           Deposits and Credits - 5 items               18,240.00

                        Total Cleared Transactions                             8,892.64

                   Cleared Balance                                                        9,918.19

                   Register Balance as of 11/30/2019                                      9,918.19

                   Ending Balance                                                         9,918.19




                                                                                                             Page 1
           Case 19-01069-JMM              Doc 70     Filed 12/21/19 Entered 12/21/19 15:07:50                    Desc Main
                                                    Document      Page 8 of 29
6:42 PM                                            William and Amy Dempsey
12/14/19                                             Reconciliation Detail
                               1000 · WA Trust Household Acct-0991, Period Ending 11/30/2019

                   Type              Date          Num             Name             Clr        Amount            Balance
            Beginning Balance                        Highlighted items were accounted for on October                 1,025.55
                 Cleared Transactions                2019 report. The expenses did not clear on bank
                    Checks and Payments - 96 items statement due to cutoff date.
            Check               10/30/2019      113        Raquel Ruiz              X                  -112.00         -112.00
            Check               10/30/2019      112        Young Life               X                  -100.00         -212.00
            Check               10/30/2019      Auto       JD's Bodega              X                   -35.58         -247.58
            Check               10/31/2019      114        Shawn McKay              X                  -225.00         -472.58
            Check               11/01/2019      Auto       Colin Dempsey            X                  -450.00         -922.58
            Check               11/01/2019      Auto       Permagreen               X                  -335.59       -1,258.17
            Check               11/01/2019      Auto       Lauren Dempsey           X                  -200.00       -1,458.17
            Check               11/01/2019      Auto       Robin Arrowood           X                  -132.00       -1,590.17
            Check               11/01/2019      Auto       EF Tours                 X                  -123.00       -1,713.17
            Check               11/01/2019      Auto       Dominos                  X                   -50.60       -1,763.77
            Check               11/01/2019      Auto       Bittercreek              X                   -45.43       -1,809.20
            Check               11/01/2019      Auto       Other                    X                   -36.55       -1,845.75
            Check               11/01/2019      Auto       Thomas Hammer            X                    -4.45       -1,850.20
            Check               11/02/2019      Auto       Rite Aid                 X                   -33.84       -1,884.04
            Check               11/02/2019      Auto       McDonalds                X                    -7.30       -1,891.34
            Check               11/04/2019      Auto       Colin Dempsey            X                   -70.00       -1,961.34
            Check               11/04/2019      Auto       AT&T                     X                   -69.00       -2,030.34
            Check               11/04/2019      Auto       Amazon                   X                   -58.74       -2,089.08
            Check               11/04/2019      Auto       Apple ITunes             X                    -2.19       -2,091.27
            Check               11/05/2019      Auto       AT&T                     X                  -347.70       -2,438.97
            Check               11/05/2019      Auto       Farm Bureau              X                  -208.96       -2,647.93
            Check               11/05/2019      Auto       AT&T                     X                  -189.68       -2,837.61
            Check               11/05/2019      Auto       Lauren Dempsey           X                   -50.00       -2,887.61
            Check               11/05/2019      Auto       Edge Brewing             X                   -44.12       -2,931.73
            Check               11/05/2019      Auto       Rite Aid                 X                   -24.37       -2,956.10
            Check               11/05/2019      115        Other                    X                    -7.55       -2,963.65
            Check               11/06/2019      116        Shawn McKay              X                  -275.00       -3,238.65
            Check               11/06/2019      Auto       AT&T                     X                   -42.00       -3,280.65
            Check               11/06/2019      Auto       AT&T                     X                   -42.00       -3,322.65
            Check               11/07/2019      Auto       Alia's                   X                   -10.37       -3,333.02
            Check               11/07/2019      Auto       Kindle                   X                    -9.99       -3,343.01
            Check               11/08/2019      Auto       Colin Dempsey            X                  -100.00       -3,443.01
            Check               11/08/2019      Auto       Intermountain Gas C...   X                   -57.05       -3,500.06
            Check               11/08/2019      Auto       MSB Boise                X                   -32.49       -3,532.55
            Check               11/08/2019      Auto       Alaska Airlines          X                   -30.00       -3,562.55
            Check               11/08/2019      Auto       Other                    X                   -17.27       -3,579.82
            Check               11/08/2019      Auto       Uber                     X                   -11.89       -3,591.71
            Check               11/08/2019      Auto       Colin Dempsey            X                   -10.00       -3,601.71
            Check               11/11/2019      117        Other                    X                   -37.10       -3,638.81
            Check               11/12/2019      Auto       Colin Dempsey            X                  -200.00       -3,838.81
            Check               11/12/2019      Auto       Other                    X                  -132.21       -3,971.02
            Check               11/12/2019      Auto       Idaho Liquor             X                   -99.43       -4,070.45
            Check               11/12/2019      Auto       Idaho Pizza Company      X                   -65.29       -4,135.74
            Check               11/12/2019      Auto       Other                    X                   -38.97       -4,174.71
            Check               11/12/2019      Auto       Other                    X                   -32.00       -4,206.71
            Check               11/12/2019      Auto       Alaska Airlines          X                   -30.00       -4,236.71
            Check               11/12/2019      Auto       Other                    X                   -29.38       -4,266.09
            Check               11/12/2019      Auto       Amazon                   X                   -27.98       -4,294.07
            Check               11/13/2019      118        Raquel Ruiz              X                  -112.00       -4,406.07
            Check               11/13/2019      120        Overland Dental          X                   -93.00       -4,499.07
            Check               11/13/2019      Auto       Shell                    X                   -59.99       -4,559.06
            Check               11/14/2019      119        Shawn McKay              X                  -225.00       -4,784.06
            Check               11/14/2019      Auto       Idaho Power              X                  -128.36       -4,912.42
            Check               11/14/2019      Auto       Chipotle                 X                   -37.95       -4,950.37
            Check               11/18/2019      Auto       Colin Dempsey            X                  -300.00       -5,250.37
            Check               11/18/2019      Auto       Lauren Dempsey           X                  -200.00       -5,450.37
            Check               11/18/2019      Auto       Rite Aid                 X                  -135.86       -5,586.23
            Check               11/18/2019      Auto       Colin Dempsey            X                  -100.00       -5,686.23
            Check               11/18/2019      Auto       Other                    X                   -10.75       -5,696.98
            Check               11/19/2019      Auto       Colin Dempsey            X                  -100.00       -5,796.98
            Check               11/19/2019      Auto       Lauren Dempsey           X                  -100.00       -5,896.98
            Check               11/19/2019      Auto       Other                    X                   -21.04       -5,918.02
            Check               11/20/2019      Auto       Other                    X                  -475.20       -6,393.22
            Check               11/20/2019      Auto       MSB Boise                X                   -32.49       -6,425.71
            Check               11/20/2019      Auto       Apple ITunes             X                   -14.99       -6,440.70
            Check               11/20/2019      Auto       Other                    X                   -10.97       -6,451.67
                                                                                                                                 Page 1
           Case 19-01069-JMM                  Doc 70      Filed 12/21/19 Entered 12/21/19 15:07:50         Desc Main
                                                         Document      Page 9 of 29
6:42 PM                                                 William and Amy Dempsey
12/14/19                                                   Reconciliation Detail
                                   1000 · WA Trust Household Acct-0991, Period Ending 11/30/2019

                      Type               Date           Num          Name             Clr   Amount         Balance
            Check                    11/20/2019     Auto      Costa Vida              X           -10.27       -6,461.94
            Check                    11/21/2019     Auto      Other                   X          -112.35       -6,574.29
            Check                    11/21/2019     Auto      Uber                    X           -38.49       -6,612.78
            Check                    11/21/2019     Auto      Amazon                  X           -25.43       -6,638.21
            Check                    11/21/2019     Auto      American Airlines       X           -21.98       -6,660.19
            Check                    11/21/2019     Auto      Uber                    X           -20.40       -6,680.59
            Check                    11/21/2019     Auto      Other                   X           -19.55       -6,700.14
            Check                    11/21/2019     Auto      Uber                    X           -11.77       -6,711.91
            Check                    11/22/2019     Auto      Other                   X          -303.88       -7,015.79
            Check                    11/22/2019     Auto      Other                   X          -186.69       -7,202.48
            Check                    11/22/2019     Auto      American Airlines       X          -160.00       -7,362.48
            Check                    11/22/2019     Auto      Diamond Heating & ...   X           -27.00       -7,389.48
            Check                    11/22/2019     Auto      Other                   X           -14.03       -7,403.51
            Check                    11/22/2019     Auto      Lyft                    X           -12.01       -7,415.52
            Check                    11/25/2019     Auto      Other                   X        -1,125.85       -8,541.37
            Check                    11/25/2019     Auto      Other                   X           -95.89       -8,637.26
            Check                    11/25/2019     Auto      Sparklight              X           -80.00       -8,717.26
            Check                    11/25/2019     Auto      Hulu                    X           -75.97       -8,793.23
            Check                    11/25/2019     Auto      Amazon                  X           -43.59       -8,836.82
            Check                    11/25/2019     Auto      Other                   X           -28.89       -8,865.71
            Check                    11/25/2019     Auto      Other                   X           -19.35       -8,885.06
            Check                    11/25/2019     Auto      Netflix                 X           -15.99       -8,901.05
            Check                    11/25/2019     Auto      Lyft                    X           -11.17       -8,912.22
            Check                    11/27/2019     Auto      Other                   X          -202.00       -9,114.22
            Check                    11/27/2019     Auto      Suez Water Idaho        X           -84.67       -9,198.89
            Check                    11/27/2019     Auto      Other                   X            -2.02       -9,200.91
            Check                    11/29/2019     Auto      Other                   X           -85.00       -9,285.91
            Check                    11/29/2019     Auto      Other                   X           -60.00       -9,345.91
            Check                    11/29/2019     Auto      Other                   X            -0.85       -9,346.76
            Check                    11/29/2019     Auto      Other                   X            -0.60       -9,347.36

                       Total Checks and Payments                                               -9,347.36       -9,347.36

                       Deposits and Credits - 5 items
            Deposit                11/01/2019                                         X        10,000.00      10,000.00
            Deposit                11/13/2019                                         X            40.00      10,040.00
            Deposit                11/18/2019                                         X           200.00      10,240.00
            Deposit                11/19/2019                                         X         3,000.00      13,240.00
            Deposit                11/25/2019                                         X         5,000.00      18,240.00

                       Total Deposits and Credits                                              18,240.00      18,240.00

                 Total Cleared Transactions                                                     8,892.64       8,892.64

            Cleared Balance                                                                     8,892.64       9,918.19

            Register Balance as of 11/30/2019                                                   8,892.64       9,918.19

            Ending Balance                                                                      8,892.64       9,918.19




                                                                                                                           Page 2
Case 19-01069-JMM   Doc 70    Filed 12/21/19 Entered 12/21/19 15:07:50   Desc Main
                             Document     Page 10 of 29
Case 19-01069-JMM   Doc 70    Filed 12/21/19 Entered 12/21/19 15:07:50   Desc Main
                             Document     Page 11 of 29
Case 19-01069-JMM   Doc 70    Filed 12/21/19 Entered 12/21/19 15:07:50   Desc Main
                             Document     Page 12 of 29
Case 19-01069-JMM   Doc 70    Filed 12/21/19 Entered 12/21/19 15:07:50   Desc Main
                             Document     Page 13 of 29
Case 19-01069-JMM   Doc 70    Filed 12/21/19 Entered 12/21/19 15:07:50   Desc Main
                             Document     Page 14 of 29
Case 19-01069-JMM   Doc 70    Filed 12/21/19 Entered 12/21/19 15:07:50   Desc Main
                             Document     Page 15 of 29
Case 19-01069-JMM   Doc 70    Filed 12/21/19 Entered 12/21/19 15:07:50   Desc Main
                             Document     Page 16 of 29
       Case 19-01069-JMM              Doc 70    Filed 12/21/19 Entered 12/21/19 15:07:50                Desc Main
                                               Document     Page 17 of 29



                         CHAPTER 11 MONTHLY OPERATING REPORT -
               CASH RECEIPTS AND DISBURSEMENTS STATEMENT-Continuation Sheet

Case No. 19-01069-JMM                                                   Report Month/Year            Nov-19
Debtor   WILLIAM & AMY DEMPSEY


Prepare this CONTINUATION SHEET for each bank account and attach supporting documents as indicated on the checklist
below.

Depository (bank) name:              Washington Trust Bank
Account number:                        1007


Beginning cash balance, per Debtor's books                               $        4,577.46

Add:          Transfers in from other estate bank accounts                              -
              Cash receipts deposited to this account                                   -

Subtract: Transfers out to other estate bank accounts                                   -
          Cash disbursements from this account                                          -

Adjustments, if any (explain)

Net cash flow                                                            $              -
(receipts and transfers in less disbursements and transfers out)


Ending cash balance, per Debtor's books                                  $        4,577.46
(beginning balance plus net cash flow)



Does this CONTINUATION SHEET include the following supporting documents?                             Yes       No

           ● Detailed list of receipts and disbursements
           ● Bank statement
           ● Bank reconcilation




                                                                                                               UST-2C
                                                                                                    Continuation Sheet
United States Trustee-District of Idaho                                                               December 2017
          Case 19-01069-JMM        Doc 70      Filed 12/21/19 Entered 12/21/19 15:07:50       Desc Main
                                             Document      Page 18 of 29
8:54 PM                                      William and Amy Dempsey
12/03/19                                    Reconciliation Summary
                         1002 · WA Trust Hsehold Savings-1007, Period Ending 11/30/2019

                                                                                Nov 30, 19
                  Beginning Balance                                                    4,577.46
                  Cleared Balance                                                      4,577.46

                  Register Balance as of 11/30/2019                                    4,577.46

                  Ending Balance                                                       4,577.46




                                                                                                          Page 1
          Case 19-01069-JMM               Doc 70 Filed 12/21/19 Entered 12/21/19 15:07:50       Desc Main
                                               Document      Page 19 of 29
8:54 PM                                        William and Amy Dempsey
12/03/19                                           Reconciliation Detail
                               1002 · WA Trust Hsehold Savings-1007, Period Ending 11/30/2019

                  Type               Date      Num         Name         Clr      Amount         Balance
           Beginning Balance                                                                        4,577.46
           Cleared Balance                                                                          4,577.46

           Register Balance as of 11/30/2019                                                        4,577.46

           Ending Balance                                                                           4,577.46




                                                                                                               Page 1
Case 19-01069-JMM   Doc 70    Filed 12/21/19 Entered 12/21/19 15:07:50   Desc Main
                             Document     Page 20 of 29
Case 19-01069-JMM   Doc 70    Filed 12/21/19 Entered 12/21/19 15:07:50   Desc Main
                             Document     Page 21 of 29
       Case 19-01069-JMM              Doc 70    Filed 12/21/19 Entered 12/21/19 15:07:50                Desc Main
                                               Document     Page 22 of 29



                         CHAPTER 11 MONTHLY OPERATING REPORT -
               CASH RECEIPTS AND DISBURSEMENTS STATEMENT-Continuation Sheet

Case No. 19-01069-JMM                                                   Report Month/Year            Nov-19
Debtor   WILLIAM & AMY DEMPSEY


Prepare this CONTINUATION SHEET for each bank account and attach supporting documents as indicated on the checklist
below.

Depository (bank) name:              Washington Trust Bank
Account number:                        1015


Beginning cash balance, per Debtor's books                               $       37,717.05

Add:          Transfers in from other estate bank accounts                             -
              Cash receipts deposited to this account                            22,654.24

Subtract: Transfers out to other estate bank accounts                                  -
          Cash disbursements from this account                                   18,000.00

Adjustments, if any (explain)

Net cash flow                                                            $        4,654.24
(receipts and transfers in less disbursements and transfers out)


Ending cash balance, per Debtor's books                                  $       42,371.29
(beginning balance plus net cash flow)



Does this CONTINUATION SHEET include the following supporting documents?                             Yes       No

           ● Detailed list of receipts and disbursements
           ● Bank statement
           ● Bank reconcilation




                                                                                                               UST-2C
                                                                                                    Continuation Sheet
United States Trustee-District of Idaho                                                               December 2017
           Case 19-01069-JMM         Doc 70     Filed 12/21/19 Entered 12/21/19 15:07:50          Desc Main
                                              Document      Page 23 of 29
5:12 PM                                       William and Amy Dempsey
12/14/19                                     Reconciliation Summary
                         1004 · WA Trust Account for Debt-1015, Period Ending 11/30/2019

                                                                            Nov 30, 19
                   Beginning Balance                                                      37,717.05
                        Cleared Transactions
                           Checks and Payments - 3 items               -18,000.00
                           Deposits and Credits - 4 items               22,654.24

                        Total Cleared Transactions                             4,654.24

                   Cleared Balance                                                        42,371.29

                   Register Balance as of 11/30/2019                                      42,371.29

                   Ending Balance                                                         42,371.29




                                                                                                              Page 1
           Case 19-01069-JMM                  Doc 70      Filed 12/21/19 Entered 12/21/19 15:07:50         Desc Main
                                                        Document      Page 24 of 29
5:13 PM                                                 William and Amy Dempsey
12/14/19                                                 Reconciliation Detail
                                  1004 · WA Trust Account for Debt-1015, Period Ending 11/30/2019

                      Type               Date           Num           Name            Clr   Amount         Balance
            Beginning Balance                                                                                 37,717.05
                 Cleared Transactions
                    Checks and Payments - 3 items
            Deposit             11/01/2019                    Washington Trust B...   X       -10,000.00      -10,000.00
            Deposit             11/19/2019                    Washington Trust B...   X        -3,000.00      -13,000.00
            Deposit             11/25/2019                    Washington Trust B...   X        -5,000.00      -18,000.00

                       Total Checks and Payments                                              -18,000.00      -18,000.00

                       Deposits and Credits - 4 items
            Deposit                11/15/2019                                         X         5,629.79       5,629.79
            Deposit                11/15/2019                                         X         5,719.71      11,349.50
            Deposit                11/29/2019                                         X         5,637.51      16,987.01
            Deposit                11/29/2019                                         X         5,667.23      22,654.24

                       Total Deposits and Credits                                              22,654.24      22,654.24

                 Total Cleared Transactions                                                     4,654.24       4,654.24

            Cleared Balance                                                                     4,654.24      42,371.29

            Register Balance as of 11/30/2019                                                   4,654.24      42,371.29

            Ending Balance                                                                      4,654.24      42,371.29




                                                                                                                           Page 1
Case 19-01069-JMM   Doc 70    Filed 12/21/19 Entered 12/21/19 15:07:50   Desc Main
                             Document     Page 25 of 29
Case 19-01069-JMM   Doc 70    Filed 12/21/19 Entered 12/21/19 15:07:50   Desc Main
                             Document     Page 26 of 29
Case 19-01069-JMM   Doc 70    Filed 12/21/19 Entered 12/21/19 15:07:50   Desc Main
                             Document     Page 27 of 29
       Case 19-01069-JMM                  Doc 70      Filed 12/21/19 Entered 12/21/19 15:07:50                                Desc Main
                                                     Document     Page 28 of 29



                   CHAPTER 11 MONTHLY OPERATING REPORT - SUPPLEMENTAL INFORMATION

Case No.                          19-01069-JMM                                          Report Month/Year Nov-19
Debtor                            WILLIAM & AMY DEMPSEY



Reconciliation of Unpaid Post-Petition Taxes
                                              1                         2                         3                           4

                                     Unpaid post-petition       Post-petition taxes        Post-petition tax         Unpaid post-petition
                                      taxes from prior       accrued this month (new     payments made this        taxes at end of reporting
           Type of tax                reporting month              obligations)            reporting month            month (col. 1+2-3)
Federal
Employee income tax withheld                                                                                                               0
Employee FICA taxes withheld                                                                                                               0
Employer FICA taxes                                                                                                                        0
Unemployment taxes                                                                                                                         0
Other:____________________                                                                                                                 0
State
Sales, use & excise taxes                                                                                                                  0
Unemployment taxes                                                                                                                         0
Other:____________________                                                                                                                 0
Local
Personal property taxes                                                                                                                    0
Real property taxes                                                                                                                        0
Other:____________________                                                                                                                 0
                                                                             Total unpaid post-petition taxes                              0



Payments to Attorneys and Other Professionals (requires court approval)

                                                                                                                   Balance unpaid at end of
       Professional's name            Type of services       Amount paid this month     Date of court approval      month, net of retainer




Payments to Principals of Debtor and Other Insiders (includes officers, directors, shareholders, partners, members,
relatives, etc.)
                                       Position with or                                   Purpose of payment (e.g., wages or salary,
          Payee's name              relationship to Debtor   Amount paid this month       expense reimbursement, loan repayment,




Insurance Coverage Summary
                                                                                                                    Premium paid through
        Type of insurance             Insurance carrier       Amount of coverage         Policy expiration date            date
Workers' compensation
General liability                 Farm Bureau                            500,000.00                     8/5/2020                     Oct-19
Property (fire, theft, etc.)      Farm Bureau               Replacement Cost                            8/5/2020                     Oct-19
Vehicle                           Farm Bureau               Replacement Cost                            8/5/2020                     Oct-19
Excess Liability                  Farm Bureau                          1,000,000.00                     8/5/2020                     Oct-19
Residence                         Farm Bureau               Replacement Cost                            8/5/2020                   8/5/2020
If any policies were renewed or replaaced during reporting period, attach new certificate of insurance.

                                                                                                                                    UST-2D
                                                                                                                                 Page 1 of 2
United States Trustee-District of Idaho                                                                                       December 2017
       Case 19-01069-JMM                  Doc 70       Filed 12/21/19 Entered 12/21/19 15:07:50                              Desc Main
                                                      Document     Page 29 of 29



                 CHAPTER 11 MONTHLY OPERATING REPORT - SUPPLEMENTAL INFORMATION

Case No.                     19-01069-JMM                                                     Report Month/Year Nov-19
Debtor                       WILLIAM & AMY DEMPSEY



Accounts Receivable Aging Summary (attach detailed aging report)
                                30 days or less        31 to 60 days         61 to 90 days          Over 90 days        Total at month end
Pre-petition receivables                                                                                                                 0
Post-petition receivables                                                                                                                0
Total                                             0                    0                      0                     0                    0



Post-Petition Accounts Payable Aging Summary (attach detailed aging report)
                                30 days or less        31 to 60 days         61 to 90 days          Over 90 days        Total at month end
Trade Payables                                                                                                                           0
Other Payables                                                                                                                           0
Total                                             0                    0                      0                     0                    0



Personnel Changes                                                                                      Full-time             Part-time
Number of employees at beginning of month
Number of employees at end of month



Other Information
                                                                                                         Yes                    No
Payment of Pre-Petition Debts
Did Debtor pay any unsecured pre-petition debts during the reporting month? If yes, attach a
detailed explanation including the payee, amount paid, and date of court approval.
Sale of Assets
Did Debtor, or another party on behalf of Debtor, sell, transfer, or otherwise dispose of any
assets outside of the ordinary course of Debtor's business during the reporting month? If
Post-Petition Financing
Did Debtor borrow any money outside of the ordinary course of business during the reporting
month? If yes, attach a detailed explanation including the name of the lender, the amount
borrowed, and the date of court approval.



Narrative
Provide a brief description of any significant business and legal actions taken by the debtor, its creditors, or the court during the
reporting period; any unusual or non-recurring accounting transactions that are reported in the financial statements; any
significant changes in the financial condition of the debtor; and any progress made toward confirmation of a plan during the month.




                                                                                                                                   UST-2D
United States Trustee-District of Idaho                                                                                         Page 2 of 2
                                                                                                                             December 2017
